Citation Nr: 0025373	
Decision Date: 09/22/00    Archive Date: 09/27/00	

DOCKET NO.  99-08 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder with major depressive disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968 and from June 1985 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted a 50 percent evaluation for 
post-traumatic stress disorder with major depressive 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic stress disorder with major 
depressive disorder is manifested by nightmares, intrusive 
memories, isolation, depression, panic attacks, 
hypervigilance, sleep disturbance, and difficulty 
concentrating of such a degree as to result in total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder with major depressive disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  Subsequent to the certification, by the RO, of the 
appeal to the Board additional evidence was received at the 
RO.  While some of this evidence is duplicative of evidence 
previously of record, some is new and relevant.  In light of 
the Board's favorable decision herein, the Board concludes 
that there is no further action required with respect to this 
additional evidence.  38 C.F.R. §§ 19.37, 20.1304(c) (1999).  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411, of the Rating 
Schedule, provides that occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

A VA hospital discharge summary, relating to a period of 
hospitalization in December 1997 and January 1998, reflects 
that the veteran was admitted for chemical dependency.  He 
was referred for post-traumatic stress disorder groups.  The 
discharge diagnoses included alcohol dependence, major 
depressive disorder, and post-traumatic stress disorder.  The 
veteran's Global Assessment of Functioning (GAF) was 
indicated to be 48/40.  

The report of a March 1998 VA psychological evaluation 
reflects that the veteran's claims file had been reviewed 
prior to the evaluation.  The veteran reported difficulties 
with nightmares and intruding memories about his active 
service.  He reported severe depression and trouble sleeping.  
He isolated almost completely from other people and was very 
nervous and jumpy.  He was oriented to time, place, and 
person.  He reported significant depressive symptoms, but 
denied current suicidal intent.  He reported significant 
post-traumatic stress disorder symptoms, but denied all 
psychotic symptoms.  The diagnoses included post-traumatic 
stress disorder, chronic and severe, and major depression, 
recurrent.  The veteran's GAF was indicated to be 39 with 
major impairment in several areas such as work, family 
relations, social relations, and mood.  

Records relating to a period of hospitalization from June to 
October 1998 reflect that the veteran was admitted to a dual 
diagnosis program for individualized chemical dependency 
treatment programming.  He reported a corroborated history of 
rapid cycling of hypomanic/mildly manic episodes with major 
depressive episodes without psychotic features.  The 
discharge diagnoses included alcohol dependence, bipolar 
disorder, and history of post-traumatic stress disorder.  The 
GAF was indicated to be 45 on admission.  A record reflects 
that the veteran was readmitted in late October 1998 with a 
discharge diagnosis including bipolar disorder, most recent 
episode depressed without psychotic features with suicidal 
thoughts without either plan or specific time table, alcohol 
dependence, and post-traumatic stress disorder.  The 
veteran's GAF was indicated to be 45.  

The report of an October 1998 private psychological 
evaluation reflects that the veteran appeared stressed and 
disheveled.  A tremor was present in both hands.  The veteran 
reported no history of hallucinations.  Flashbacks and 
intrusive thoughts regarding experiences working with wounded 
veterans was reported.  The veteran had a flat, sad, blunted 
affect.  Sleeping problems were present and he had difficulty 
concentrating.  His appetite and energy level varied.  He 
displayed symptoms of post-traumatic stress disorder as 
evidenced by flashbacks, panic attacks, hypervigilance, 
intrusive thoughts, problems concentrating, and problems 
trusting people.  Flashbacks occurred in the daytime and at 
night.  He was in contact with reality and oriented.  The 
diagnoses included alcohol dependence, early remission, major 
depressive disorder, recurrent, and post-traumatic stress 
disorder.  The veteran's GAF was indicated to be 45.  The 
examiner commented that the veteran was unable to hold a job 
due to his high level of anxiety which was interfering with 
concentration, remaining on task, and following directions.  
Lack of regular sleep interfered with getting to work and he 
was unable to form interpersonal relationships which 
interfered with social relationships with co-workers and job 
supervisors.  He was unable, at that time, to tolerate the 
stress of the work place.  

VA treatment records reflect that the veteran received 
ongoing care relating to his post-traumatic stress disorder 
with major depressive disorder in 1998 and 1999.  The report 
of a November 1999 VA psychological evaluation reflects that 
the veteran reported frequent intruding distressing memories 
about service.  He also reported nightmares and he was quite 
depressed.  He was almost completely socially isolated and 
had daily suicidal thoughts.  He was oriented to time, place 
and person but reported feeling depressed most days.  He 
found it hard to enjoy himself and had to force himself to 
eat.  He slept poorly and woke up three or four times per 
night.  He was worn out during the day.  He had trouble 
concentrating.  He reported flashbacks.  He was constantly on 
guard and startled quite easily.  He was administered a 
series of tests that reflected that his depression score was 
in the extremely severe range of depressive symptoms.  The 
diagnoses included chronic and severe post-traumatic stress 
disorder and recurrent major depression.  The GAF was 
indicated to be 33.  

The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, (DSM-
IV), indicates that a GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas such as work, e.g., unable to 
work.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  

Throughout the course of the veteran's appeal the competent 
medical evidence reflects that his symptoms remained 
essentially the same with some variation in his level of 
functioning.  However, the competent medical evidence 
reflects that during this time frame his level of functioning 
was most consistently found to be reflective of serious 
impairment in social and occupational functioning.  He has 
daily suicidal thoughts that is consistent with a persistent 
danger of hurting himself and there is competent medical 
evidence that indicates he is unable to function either 
occupationally or socially due to the multitude of symptoms 
associated with his post-traumatic stress disorder with major 
depressive disorder.  While the hospitalizations may not have 
been for the primary purpose of treating the veteran's 
service-connected disorders, he did receive some care for 
those disorders during his hospitalizations and in light of 
the consistent findings of competent medical professionals 
and the GAF scores assigned, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's service-connected post-traumatic stress disorder 
with major depressive disorder has resulted in total 
occupational and social impairment.  Accordingly, with 
resolution of doubt in the veteran's favor, a 100 percent 
evaluation for post-traumatic stress disorder with major 
depressive disorder is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.


ORDER

An increased rating of 100 percent for post-traumatic stress 
disorder with major depressive disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

